Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is recited as being dependent on claim 1, however the recited preamble of claim 10 is inconsistent with the method of claim 1. For examination claim 10 was considered to depend on claim 9.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 is recited as being dependent on claim 1, however the recited preamble of claim 16 is inconsistent with the method of claim 1. For examination claim 16 was considered to depend on claim 9.  Appropriate correction is required.

Claim Status
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    946
    796
    media_image1.png
    Greyscale

2.	Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2015/0220770 A1).

3	Regarding to claim 1, Davis discloses a method, comprising: 
detecting, using a sensor (Figs. 1-3 Item 240 or 350 discloses information 
sensed via the sensor 240 or (e.g., a POS device, etc.) that includes circuitry 350  in Paragraph [0036 & 0055]), of an information handling device, a change in a
magnetic field associated with the information handling device (Figs. 1-3 Item 20o discloses information sensed via the sensor 240 or (e.g., a POS device, etc.) that includes circuitry 350  in Paragraph [0036 & 0055]),
determining, using a processor (Figs. 1-3 Item 250 discloses control circuitry 
250 may receive signals from the sensor 240 and analyze the signals350  in Paragraph [0046]) whether the change in the magnetic field corresponds to a known command (Figs. 1-3 Item 267 discloses measures magnetic field 267 at different times being read by the read head 360 in Paragraph [0056]); and
performing, responsive to determining that the change in the magnetic field 
(Figs. 1-3 Item 267 discloses measures magnetic field 267 at different times being read by the read head 360 in Paragraph [0056]) corresponds to the known command, a function dictated by the known command (Figs. 1-3 Item 260 discloses for multiple tracks (Track 1 and Track 2) where, for example, the generator 260 compares track to magnetic field to authorize card in Paragraph [0056]).

4	Regarding to claim 3, Davis discloses the   method of claim 1, wherein the
change is facilitated by movement of a magnet (Figs. 1-3 Item 112 & 114 or 360 discloses a core 112 and a coil 114 for encoding information or a read head 360 (e.g., or read heads) in Paragraph [0036 & 0055]) along a track and wherein the track (Figs. 1-3 Item 260 discloses for multiple tracks (Track 1 and Track 2) where, for example, the generator 260 compares track to magnetic field to authorize card in Paragraph [0056]) is attachable to an information handling device case that supports the information handling device (Figs. 1-3 Item 200 discloses information handling device in Paragraph [0036 & 0055]).

    PNG
    media_image2.png
    971
    805
    media_image2.png
    Greyscale


5	Regarding to claim 4, Davis discloses the   method of claim 3, wherein the 
track is positioned on a rear surface of the information handling device case(Figs. 
1-3 Item 119 discloses encoding information onto magnetic material encoded magnetic
material 119.in Paragraph [0025])  that is opposite from a front surface of the 
information handling device case, wherein the front surface supports the 
information handling device (Figs. 1-3 Item 111 discloses encoding information onto 
magnetic material encoded magnetic material 119.in Paragraph [0025]).

6	Regarding to claim 5, Davis discloses the   method of claim 3, wherein the 
track comprises a predetermined shape  (FIG. 1 Item 108 discloses the 
information 108 is illustrated as tracks which have a shape of information stored in
magnetic material (e.g., a magnetic medium) in Paragraph [0025]).

7	Regarding to claim 6, Davis discloses the  method of claim 5, wherein the 
predetermined shape influences a pool of available commands (FIG. 1 Item 108 
discloses the information 108 is illustrated as tracks which have a shape of information 
which are matched to predetermined command to verify identity in Paragraph [0025]).

8	Regarding to claim 7, Davis discloses the  method of claim 3, wherein the 
track is removable from the case (FIG. 10 Item 1080 & 1082 shows an example of a 
method 1080 that includes a write block 1082 for writing information to a medium and 
an erase block 1084 for erasing information written to the medium in Paragraph [0081]).

9	Regarding to claim 8, Davis discloses the  method of claim 1, wherein the 
determining comprises determining whether the change in the magnetic field 
corresponds to a predetermined change pattern (FIG. 2 Item 250 discloses the 
circuitry 250 may receive signals from the sensor 240 and analyze the signals with
respect to stored information, at least a portion of the determined  characteristics to at 
least a portion of stored fingerprint characteristics) in Paragraph [0046]).

10	Regarding to claim 9, Davis discloses the  information handling device, 
comprising: 
a sensor (Figs. 1-3 Item 240 or 350 discloses information sensed via the sensor 
240 or (e.g., a POS device, etc.) that includes circuitry 350  in Paragraph [0036 & 0055]):
a processor (Figs. 1-3 Item 250 discloses control circuitry 250 may receive 
signals from the sensor 240 and analyze the signals350  in Paragraph [0046]);
a memory device (Figs. 1-3 Item 230 discloses sensor 240 and analyze the 
signals with respect to stored information, for example, as stored in the memory 230in Paragraph [0046]) that stores instructions executable by the processor to:
detect a change in a magnetic field associated with the information handling device (Figs. 1-3 Item 267 discloses measures magnetic field 267 at different times being read by the read head 360 in Paragraph [0056]);
determine whether the change in the magnetic field corresponds to a 
known command (Figs. 1-3 Item 260 discloses for multiple tracks (Track 1 and Track 2) where, for example, the generator 260 compares track to magnetic field to authorize card in Paragraph [0056]); and
perform, responsive to determining that the change in the magnetic field 
corresponds to the known command, a function dictated by the known command 
(Figs. 1-3 Item 260 discloses for multiple tracks (Track 1 and Track 2) where, for 
example, the generator 260 compares track to magnetic field to authorize card in 
Paragraph [0056]).

11	Regarding to claim 11, Davis discloses the  information handling device of 
claim 9, wherein the change is facilitated by movement of a magnet (Figs. 1-3 Item 
112 & 114 or 360 discloses a core 112 and a coil 114 for encoding information or a read 
head 360 (e.g., or read heads) in Paragraph [0036 & 0055]) along a track 
and wherein the track (Figs. 1-3 Item 111 & 119 discloses the magnetic material in 
Paragraph [0027])  is attachable to an information handling device case that 
supports the information handling device (Figs. 1-3 Item 100 or 200).

12	Regarding to claim 12, Davis discloses the  information handling device of 
claim 11 wherein the track (Figs. 1-3 Item 111 & 119 discloses the magnetic material 
in Paragraph [0027])  is positioned on a rear surface (Figs. 1-3 Item 119) of the 
information handling device case that is opposite from a front surface (Figs. 1-3 
Item 111) of the information handling device case, wherein the front surface 
supports the information handling device (Figs. 1-3 Item 100 or 200).

13	Regarding to claim 13, Davis discloses the   information handling device of 
claim 11, wherein the track comprises a predetermined shape  (FIG. 1 Item 108 
discloses the information 108 is illustrated as tracks which have a shape of information 
stored in magnetic material (e.g., a magnetic medium) in Paragraph [0025]).

14	Regarding to claim 14, Davis discloses the   information handling device of 
claim 13, wherein the predetermined shape influences a pool of available 
commands (Figs. 1-3 Item 260 discloses for multiple tracks (Track 1 and Track 2) 
where, for example, the generator 260 compares track to magnetic field to authorize 
card in Paragraph [0056]).

15	Regarding to claim 15, Davis discloses the   information handling device of 
claim 11, wherein the track is removable from the case (FIG. 10 Item 1080 & 1082 
shows an example of a method 1080 that includes a write block 1082 for writing 
information to a medium and an erase block 1084 for erasing information written to the
medium in Paragraph [0081]).

16	Regarding to claim 16, Davis discloses the   information handling device of 
claim 9, wherein the instructions executable by the processor (Figs. 1-3
Item 250 discloses control circuitry 250 may receive signals from the sensor 240 and analyze the signals350  in Paragraph [0046]) to determine comprise instructions executable by the processor to determine whether the change in the magnetic field corresponds to a predetermined change pattern (Figs. 1-3 Item 267 discloses measures magnetic field 267 at different times being read by the read head 360 in Paragraph [0056]).

17	Regarding to claim 17, Davis discloses the  information handling device case, comprising: 
a track (FIG. 1-3 Item 108 or 111 & 119  discloses the information 108 is 
illustrated as tracks which have a shape of information stored in magnetic material (e.g., a magnetic medium) in Paragraph [0025]); and
a magnet (Figs. 1-3 Item 112 & 114 or 360 discloses a core 112 and a coil 114 for encoding information or a read head 360 (e.g., or read heads) in Paragraph [0036 & 0025]) attached to the track (FIG. 1-3 Item 108 or 111 & 119)  , wherein the magnet is movable along the track (Figs. 1-3 Item 112 & 114 or 360 discloses a magnet  reads track information compared to known value in Paragraph [0025]);

18	Regarding to claim 18, Davis discloses the  information handling device 
case of claim 17, wherein the track is positioned on a rear surface of the 
information handling device case (Figs. 1-3 Item 119 discloses encoding information 
onto magnetic material encoded magnetic material 119.in Paragraph [0025])   that is 
opposite from a front surface of the information handling device case, wherein 
the front surface supports an information handling device (Figs. 1-3 Item 111 
discloses encoding information onto magnetic material encoded magnetic material 
119.in Paragraph [0025]).

19	Regarding to claim 19, Davis discloses the   information handling device 
case of claim 17FIG. 1 Item 108 discloses the information 108 is illustrated as tracks 
which have a shape of information stored in magnetic material (e.g., a magnetic 
medium) in Paragraph [0025]).

20	Regarding to claim 20, Davis discloses the information handling device case 
of claim 17, wherein the track is removable from the information handling device 
case (FIG. 10 Item 1080 & 1082 shows an example of a method 1080 that includes a 
write block 1082 for writing information to a medium and an erase block 1084 for 
erasing information written to the medium in Paragraph [0081]).

Claim Rejections - 35 USC § 103
21	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


22  Claims 2 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2015/0220770 A1).in view of BRUWER et al.al. (US 2017/0285768 A1).

23	Regarding to claim 2, Davis discloses the   method of claim 1, 
Davis fails to teach wherein the sensor is a Hall effect sensor.
BRUWER teaches wherein the sensor is a Hall effect sensor. (FIG. 2 Item 
2.4illustrates a magnetic sensor such as  Hall sensor 2.4 in Paragraph [0003]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify magnetic sensor as in Davis to include a magnetic sensor such as  Hall sensor as taught by BRUWER in order to provide better accuracy and efficiency in para [0003]).

24	Regarding to claim 10, Davis discloses the   information handling device of claim 9.
Davis fails to teach wherein the sensor is a Hall effect sensor.
BRUWER teaches wherein the sensor is a Hall effect sensor. (FIG. 2 Item 
2.4illustrates a magnetic sensor such as  Hall sensor 2.4 in Paragraph [0003]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify magnetic sensor as in Davis to include a magnetic sensor such as  Hall sensor as taught by BRUWER in order to provide better accuracy and efficiency in para [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868